Citation Nr: 0831008	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-14 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to July 3, 2006, for degenerative disc disease (DDD) of 
the lumbar spine with left lower extremity radiculopathy and 
in excess of 20 percent thereafter.

2.  Entitlement to an effective date prior to June 23, 2004, 
for the award of service connection for DDD of the lumbar 
spine with left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which awarded service 
connection for DDD of the lumbosacral spine with residuals.  
The RO assigned an initial 10 percent rating effective June 
23, 2004.

In an August 2006 supplemental statement of the case (SSOC), 
the RO awarded an increased 20 percent rating for DDD of the 
lumbar spine with residuals of left lower extremity 
radiculopathy effective July 3, 2006.  As the maximum benefit 
allowed by law and regulation was not awarded, the veteran's 
claim remains in controversy. 
 See AB v. Brown, 6 Vet. App. 35 (1993). 

In the veteran's May 2005 substantive appeal he requested a 
hearing before the Board to be held in Washington, D.C.  The 
veteran subsequently withdrew his request in March 2006.  As 
such, there are no outstanding hearing requests of record.  
38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Prior to July 3, 2006, the veteran's DDD of the lumbar 
spine with left lower extremity radiculopathy was productive 
of no more than range of motion restricted as follows: 
backward bending to 20 degrees; lateral bending to 30 
degrees; forward bending to 90 degrees; and rotation to 45 
degrees bilaterally.

3.  From July 3, 2006, the veteran's DDD of the lumbar spine 
with left lower extremity radiculopathy has not been 
productive of forward flexion of the thoracolumbar spine to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

4.  The veteran did not file his claim of entitlement to 
service connection for a back condition within one year of 
discharge from service.  He filed his original claim on June 
23, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent prior to July 3, 2006, for DDD of the lumbar spine 
with left lower extremity radiculopathy and in excess of 20 
percent thereafter, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Code 5242 (2007).  

2.  The requirements for an effective date prior to June 23, 
2004, for a grant of entitlement to service connection for 
DDD of the lumbar spine with left lower extremity 
radiculopathy, have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.109, 
3.159, 3.400 (2007); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The veteran filed a claim of entitlement to service 
connection for a back condition in June 2004.  VCAA letters 
were issued to the veteran in June 2004 and August 2004, 
which notified him of the information and evidence necessary 
to substantiate a service connection claim.  As noted at the 
outset, service connection was awarded for DDD of the lumbar 
spine with residuals in December 2004.

These claims arise from the veteran's disagreement with the 
initial evaluation and effective date assigned following the 
grant of service connection for DDD of the lumbar spine.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The Board is aware of 
the United States Court of Appeals for Veterans Claims 
(Court) recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); however, statements of the veteran indicate 
awareness of the evidence necessary to substantiate a claim 
for a higher evaluation and no further analysis in that 
regard is necessary.  

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical records, post-service 
VA and private treatment records, and VA examination reports.  

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I. Increased Rating 

The veteran maintains that an initial rating in excess of 10 
percent prior to July 3, 2006, and in excess of 20 percent 
thereafter, for DDD of the lumbar spine is warranted due to 
such symptoms, to include but not limited to, increased pain, 
decreased range of motion, and radiculopathy into the lower 
extremities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

The veteran is appealing the original assignment of the 10 
percent evaluation following the award of service connection 
for DDD of the lumbar spine with left lower extremity 
radiculopathy.  As such, the severity of the disability at 
issue is to be considered during the entire period from the 
initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

The DDD of the lumbar spine was initially rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242, for 
degenerative arthritis of the spine.  
During the course of this appeal, specifically from July 3, 
2006, an increased 20 percent rating was awarded under the 
same Code section.  

Under Diagnostic Code 5242 ratings are assigned as follows: 
10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 325 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50  percent or more of the height; a 
20 percent evaluation is warranted where there is evidence of 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or a combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis; and a 
40 percent evaluation requires evidence of forward flexion of 
the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a.  A 50 percent evaluation is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 100 
percent rating is assigned for unfavorable ankylosis of the 
entire spine.  Id.

At the outset, the Board notes there has been no evidence of 
intervertebral disc syndrome with the necessary number of 
incapacitating episodes (physician prescribed bed rest and 
treatment by a physician) either prior to July 3, 2006 or 
thereafter, to warrant an increased evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  Radiographic 
reports taken by Dr. KB in April 2002 reveal the disc spaces 
were preserved.  While x-rays of the lumbar spine showed loss 
of disc space between L5-S1 as of February 2005, there is no 
evidence of record, nor does the veteran contend, that the 
condition resulted in physician prescribed bed rest or 
treatment by a physician.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's DDD of the lumbar spine with 
left lower extremity radiculopathy more closely approximate 
the criteria for the current 10 percent rating prior to July 
3, 2006, and the 20 percent thereafter.  

In this regard, the veteran first sought treatment for his 
low back in April 2002 from Dr. KB.  At that time he was 
diagnosed with lumbar DDD and spondylosis of L5-S1.  In 
October 2003, the veteran complained of increased pain in the 
left sacroiliac joint. 

Upon VA examination in November 2004, the veteran complained 
of constant pain, which radiated through his left buttock 
into the lateral aspect of the left thigh.  He denied 
numbness of the extremities or feet.  He complained of flare-
ups of pain one to two times per month, with two episodes of 
falling.  He indicated that he lost one week from work due to 
such a flare-up and had a second week where he was working, 
but assigned to a desk job.  There was no indication that he 
was prescribed bed rest or treated by a physician during that 
period.  As noted at the outset, there was no radiographic 
evidence of disc space loss at this time.   

The veteran denied the use of assistive devices.  He also 
denied bowel or bladder incontinence.  Physical examination 
showed the back to be normal in appearance.  There was no 
paravertebral tenderness.  There was slight left sacroiliac 
tenderness on deep palpation.  Range of motion was as 
follows: backward bending to 20 degrees, with slight 
discomfort; laterally bending to 30 degrees, with slight 
discomfort; forward bending to 90 degrees, without 
difficulty; and rotation to 45 degrees bilaterally with no 
significant pain.  There was no change in range of motion 
with repetitive testing.  The veteran had normal strength at 
the knees, hips and ankles, as well as the extensor hallucis 
longus.  He had a normal sensory examination of the lower 
extremities bilaterally.  The knee jerks were 1+ with 
augmentation.  The ankle jerks were 1-2+ with augmentation.

VA outpatient treatment records dated in 2005 and 2006 show 
the veteran continued to treat for complaints of pain.  He 
denied bowel or bladder incontinence in January 2005.  He was 
assigned a TENS unit for lumbar pain in February 2005.  At 
that time, there was positive straight leg raising 
bilaterally but there was no gross motor or sensory deficits.  
In November 2005, the veteran again denied bowel or bladder 
incontinence.  He had strength of 5/5.  Straight leg raising 
was negative at that time.  The veteran was able to extend 
within normal limits and flex his finger tips to his ankles.  
In March 2006, the veteran denied numbness or weakness.

Upon VA examination in July 2006, the veteran complained of 
pain, weakness, and stiffness in his lumbar spine.  He also 
reported radiating pain into his left leg.  Flare-ups were 
said to be brought upon by prolonged sitting, standing, 
walking, or driving.  The veteran denied bowel or bladder 
symptoms. The veteran indicated he used a back brace.  He 
also used a TENS unit with little relief. The veteran denied 
any incapacitating episodes.  The veteran had an antalgic and 
widened stance.  He had palpable spasm to the mid thorax and 
sacroiliac joints bilaterally. 

Range of motion was as follows: lateral bending to 30 
degrees, with slight discomfort; extension to 20 degrees with 
pain; lateral extension to 20 degrees bilaterally limited by 
pain and stiffness; and rotation to 30 degrees limited by 
pain and stiffness.  Repetitive motion was significant for 
pain; however, there was no change in the examination with 
repetitive motion.  Deep tendon reflexes were 2+ bilaterally 
and symmetrical.  Sensation was intact across the lower 
extremities and abdomen.  

Based on the aforementioned, while a 10 percent rating is 
warranted prior to July 3, 2006, there is no objective 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The Board would note at this juncture that the 20 percent 
rating was based on the July 5, 2006, report of VA 
examination, which definitely showed a worsening in severity 
of the veteran's lumbar spine symptomatology.  (Note: the RO 
incorrectly reported it as July 3, 2006).   However, while 
there was objective evidence of decreased range of motion, 
forward flexion of the thoracolumbar spine was not to 
30 degrees or less nor was there any evidence of favorable 
ankylosis of the entire thoracolumbar spine.  Id.  While the 
veteran argued for a 50 percent rating in his May 2005 
substantive appeal, the veteran clearly does not have 
unfavorable ankylosis of the entire thoracolumbar spine as 
delineated by the evidence discussed above.  

Due to the veteran's credible complaints of pain and 
objective demonstration of pain upon range of motion, the 
Board also considered functional loss due to flare-ups of 
pain; however, there is no evidence that the pain caused 
additional functional loss on repetitive use not contemplated 
by the currently assigned ratings.  There was no evidence of 
fatigability, incoordination, or weakness objectively 
demonstrated upon examination.  Hence, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not provide a basis for an 
increased evaluation.  See also DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  

Additionally, the Board considered whether a separate rating 
was warranted for neurological impairment.  While the veteran 
has radiculopathy of the left lower extremity, there was no 
evidence of mild incomplete paralysis of the sciatic nerve to 
warrant a separate compensable rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520, There were no additional associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment.  Thus, a separate 
rating is not warranted for neurological impairment.  
38 C.F.R. § 4.71a, Note 1 (2007).

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent rating prior to July 3, 2006, and the 20 percent 
thereafter, which have been assigned.  See Fenderson, 12 Vet. 
App. at 126.  Should the veteran's disability picture change 
in the future, he may be assigned a higher rating.  See 
38 C.F.R. § 4.1.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected DDD of the lumbar 
spine with left lower extremity radiculopathy presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  

In this regard, the Board notes that the veteran's DDD of the 
lumbar spine has not required frequent inpatient care nor has 
not by itself markedly interfered with employment.  As of the 
July 2006 VA examination, while the veteran switched job 
assignments from a patrol officer to intelligence, he still 
maintained employment.  

The assigned ratings adequately compensate the veteran for 
the nature and extent of severity of his disability.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  
II. Effective Date

The veteran has contended that he is entitled to an effective 
date earlier than June 23, 2004, for the grant of service 
connection for DDD of the lumbar spine with left lower 
extremity radiculopathy.  Specifically, he contends that the 
grant of service connection should be effective as early as 
the day following discharge from service as a back condition 
first manifested during his active military service and he 
has had persistent symptoms since then.

When an original claim is received within one year after 
separation from service, disability compensation is awarded 
for direct service connection on the day following separation 
from active service or date entitlement arose; otherwise, the 
effective date of service connection is the date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110: 38 C.F.R. § 3.400(b)(2).  

While the veteran has argued that the effective date for the 
grant of service connection should be as early as 1991, the 
date is inconsistent with rules and regulations implemented 
by Congress concerning effective dates for award of 
compensation.  In the instant case, the veteran separated 
from service in August 1991.  He filed his original claim for 
service connection on June 23, 2004, outside the one-year 
time frame from separation from service.  The veteran has 
been awarded service connection for DDD of the lumbar spine 
with left lower extremity radiculopathy effective from the 
date of his original claim, and there is no legal basis for 
awarding an effective date for service connection for this 
condition prior to the date of the claim.  38 U.S.C.A. 
§ 5110: 38 C.F.R. § 3.400(b)(2).  

Finally, the veteran himself does not contend that he filed a 
specific claim for service connection for a back disorder 
prior to June 23, 2004.  Similarly, the Board has not 
identified any communication or medical report which could be 
reasonably interpreted as claim for a back disorder.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992) [the Board must 
look at any communication that can be interpreted as a claim, 
formal or informal, for VA benefits].  The evidence 
demonstrates that the veteran first sought treatment for his 
back from a private provider in April 2002.  These records 
were submitted after the veteran filed his claim in June 
2004.  He did not seek treatment with VA until 2005, which is 
also after the current effective date.    

The veteran does not satisfy the threshold legal eligibility 
requirements for an earlier effective date sought in this 
appeal.  Entitlement to an effective date earlier than June 
23, 2004, for the grant of service connection for DDD of the 
lumbar spine with left lower extremity radiculopathy is 
precluded as a matter of law.  See 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007); see 
also Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law 
is dispositive, the claim should be denied due to a lack of 
legal merit). 

ORDER

Entitlement to an initial rating in excess of 10 percent 
prior to July 3, 2006, for DDD of the lumbar spine with left 
lower extremity radiculopathy and in excess of 20 percent 
thereafter, is denied.

Entitlement to an effective date prior to June 23, 2004, for 
the award of service connection for DDD of the lumbar spine 
with left lower extremity radiculopathy is denied.


____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


